Title: [Diary entry: 15 July 1781]
From: Washington, George
To: 

15th. The Savage Sloop of War of 16 Guns—the Ship Genl. Washington, lately taken by the Enemy—a row Galley and two other small armed Vessels passed our post at Dobbs Ferry (which was not in a condition to oppose them). At the same time three or four river Vessels with 4 Eighteen pounders—stores &ca. had just arrivd at Tarry town and with infinite difficulty, & by great exertion of Colo. Sheldon, Captn. Hurlbut, (who got wounded) —Captn. Lieutt. Miles of the artillery & Lt. Shayler were prevented falling into the hands of the Enemy as they got a ground 100 yards from the Dock and were set fire to by the Enemy but extinguished by the extraordinary activity & spirit of the above Gentn. Two of the Carriages however were a good deal damaged by the fire. The Enemy however by sending their armed Boats up the River took the Vessel of a Captn. Dobbs laden with Bread for the French Army—Cloathing for Sheldons Regiment & some passengers. This was done in the Night—it being after Sunset before the Vessels passed the Post at Dobs ferry.